Filed 4/30/15 In re D.M. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re D.M., a Person Coming Under the                                B257229
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK45086)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

M.T.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County.
Stephen Marpet, Court Commissioner. Reversed.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Jessica S. Mitchell, Deputy County Counsel, for Plaintiff and Respondent.
         Maureen L. Keaney, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Minor.
                                                       ******
       The juvenile court asserted jurisdiction over D.M. based on allegations that both
her father and mother were unfit. Mother challenges (1) the sufficiency of the evidence
supporting the juvenile court’s jurisdictional finding as to her fitness, and (2) the court’s
subsequent dispositional order that mother participate in counseling and drug testing as
part of a reunification plan. We conclude that there was insufficient evidence to support
the jurisdictional finding as to mother and that the terms of the court’s dispositional order
as to mother lack the requisite nexus to the conditions that led to the assertion of
jurisdiction over D.M. We accordingly reverse.
                  FACTUAL AND PROCEDURAL BACKGROUND
       In 2013, the Los Angeles County Department of Children and Family Services
(Department) filed a petition seeking dependency jurisdiction over D.M. (born 2007),
who was then in the custody of her father, R.M. (father). The petition, once amended,
alleged two bases for jurisdiction: (1) that father had engaged in violent altercations with
others in front of D.M., had a history of illicit drug use and currently abused marijuana,
and was mentally and emotionally unstable, all of which placed D.M. at risk of serious
physical harm within the meaning of Welfare and Institutions Code section 300,
                        1
subdivisions (a) and (b) ; and (2) that M.T. (mother) had a history of drug abuse and did
not reunify with two of her other children in 2002, which rendered her incapable of
adequately protecting D.M. and thus placed D.M. at risk of serious physical harm within
the meaning of section 300, subdivision (b).
       The juvenile court sustained both allegations, but modified the allegation as to
mother. In light of evidence that mother had been attending Narcotics Anonymous and
Alcoholic Anonymous classes as well as participating in a substance abuse program in
Tijuana, Mexico, had tested “clean” on all of the drug tests administered during the
pendency of D.M.’s petition, and had been capably caring for her then-two-and-a-half-
year old son since his birth without incident, the court struck the portion of the petition


1     All further statutory references are to the Welfare and Institutes Code unless
otherwise indicated.
                                              2
alleging that mother’s prior substance abuse rendered her “incapable of providing regular
care and supervision” to D.M.
       In its dispositional order, as well as part of its reunification plan, the court ordered
mother (1) to participate in individual counseling and, if recommended by the therapist,
conjoint counseling with D.M, and (2) to submit five “clean” weekly, random drug tests,
with the option for additional tests if mother tested positive, missed a test, or otherwise
appeared to be under the influence.
       Mother timely appeals. Father did not.
                                         DISCUSSION
I.     The Jurisdictional Finding

       Because “[t]he purpose of a dependency proceeding . . . is to protect the child,
rather than prosecute the parent,” a juvenile court’s assertion of jurisdiction over a child
is valid if it sustained as to either parent. (In re Alysha S. (1996) 51 Cal.App.4th 393,
397.) The juvenile court’s jurisdictional finding against father—which no one contests
on appeal—is accordingly sufficient to confer dependency jurisdiction over D.M. Courts
nevertheless retain some discretion to review a jurisdictional finding, even if doing so
would not rob the court of jurisdiction, if, among other reasons, that finding “serves as
the basis for dispositional orders that are also challenged on appeal” or “could be
prejudicial to the [parent against whom the finding is made] or could potentially impact
the current or future dependency proceedings.” (In re Drake M. (2012) 211 Cal.App.4th
754, 762-763.) We will exercise that discretion in this case because mother is
challenging the dispositional order and because an adverse finding in this case could
impact future dependency proceedings involving her other children.
       As pertinent to the allegations against mother in this case, section 300,
subdivision (b) empowers a juvenile court to assert jurisdiction if “[t]he child has
suffered, or there is a substantial risk that the child will suffer, serious physical harm or
illness, as a result of the failure or inability of his or her parent . . . to adequately
supervise or protect the child.” (§ 300, subd. (b).) We review jurisdictional findings for

                                                 3
substantial evidence—that is, in the light most favorable to those findings and drawing all
inferences to support them. (In re John M. (2013) 217 Cal.App.4th 410, 418.)
       There was insufficient evidence that mother’s past substance abuse and her failed
reunification 12 years ago creates a substantial risk that D.M. will suffer “serious
physical harm or illness.” The Department concedes as much on appeal, and the juvenile
court seemed to acknowledge as much when it referred to mother’s substance abuse as
“historical in nature” and went on to strike the petition’s language that her historical
abuse rendered her incapable of caring for D.M. The trial court also cited section 361.5,
                    2
subdivision (b)(10), as indicating that failures to reunify are relevant, but that provision
determines when reunification services are to be provided once jurisdiction is asserted—
not whether jurisdiction may be asserted in the first place. At bottom, the evidence
indicated that mother had no current problem with substance abuse and that she was ably
caring for her toddler. This constitutes insufficient evidence of risk, and the court’s
jurisdictional finding as to mother must be reversed.
II.    The Dispositional Order

       Our conclusion that the jurisdictional finding as to mother must be vacated does
not, as mother contends, automatically entitle her to reversal of the dispositional order as
to her because jurisdiction is still valid as to D.M. by virtue of the remaining,
unchallenged finding against father. (Cf. In re Isabella F. (2014) 226 Cal.App.4th 128,
138, 141 [vacating dispositional order when all findings supporting jurisdiction over child
are vacated]; In re James R. (2009) 176 Cal.App.4th 129, 131, 137 [same]; In re David
M. (2005) 134 Cal.App.4th 822, 833 [same]; In re Maria R. (2010) 185 Cal.App.4th 48,
71 [same], overruled on other grounds by In re I.J. (2013) 56 Cal.4th 766.)
       Where, as here, jurisdiction still exists over the child, the juvenile court has
discretion to require both the child’s parents—whether they are offending or non-


2      The court actually cited subdivision (b)(11), but that subdivision deals with prior
terminations of parental rights, which did not occur in this case; subdivision (b)(10) deals
with prior unsuccessful reunifications.
                                             4
offending—to participate in educational and counseling programs that “the court deems
necessary and proper.” (§ 362, subd. (d); In re I.A. (2011) 201 Cal.App.4th 1484, 1492
[“A jurisdictional finding involving the conduct of a particular parent is not necessary for
the court to enter orders binding on that parent, once dependency jurisdiction has been
established.”].) This discretion exists whether the court is ordering reunification services
with regard to a child removed from her parents (In re Nolan W. (2009) 45 Cal.4th 1217,
1228-1229 (Nolan W.)), or fashioning a case plan with regard to a child remaining in her
parents’ custody (In re Christopher R. (2014) 225 Cal.App.4th 1210, 1220-1221
(Christopher R.); In re A.L. (2010) 188 Cal.App.4th 138, 145.) This discretion is “broad”
(Christopher R., at p. 1221), but it is “not unfettered” (Nolan W., at p. 1229): The court’s
orders must be “‘reasonable’” and, as is critical here, “‘designed to eliminate those
conditions that led to the [juvenile] court’s finding that the child is a person described by
Section 300’” (ibid., quoting § 362, subd. (c); accord, In re Jasmine C. (2003) 106
Cal.App.4th 177, 180; In re Christopher H. (1996) 50 Cal.App.4th 1001, 1006
(Christopher H.).)
       In this case, the portions of the juvenile court’s dispositional order requiring
mother to participate in counseling and drug testing are arguably a reasonable means of
assuring her eventual fitness to be reunified with D.M., particularly in light of mother’s
frank admission that she was still “working on recovery” and taking her care for her
toddler “one day at a time.” But those portions are entirely unrelated to the “conditions
that led to the court’s” jurisdictional finding. In light of our conclusion that the
jurisdictional finding against mother must be vacated, the remaining jurisdictional finding
rests solely on father’s violence, emotional and mental instability, and substance abuse
problems. Indeed, mother was not involved in D.M.’s life for several years prior to the
filing of the petition in this case. Consequently, the requirements that mother be drug
tested and participate in counseling are unrelated to why D.M. is subject to dependency
jurisdiction.



                                              5
       The Department urges that Christopher H., supra, 50 Cal.App.4th 1001,
empowers a juvenile court to impose requirements in a dispositional order that would
remove “obstacle[s] to reunification,” even if they do not seek to eliminate the reasons
for the court’s assertion of jurisdiction. (Christopher H., at p. 1008.) Although
Christopher H. upheld a requirement that father participate in a drug counseling program
even though the juvenile court had declined to make a jurisdictional finding on that basis,
the juvenile court in Christopher H. had made other jurisdictional findings against father.
Christopher H. thus had no occasion to deal with the situation we face here—namely, the
imposition of requirements on a parent against whom there are no other jurisdictional
findings and who in no way contributed to the endangerment of the child that justified the
court’s dependency jurisdiction. We must accordingly adhere to the general rule
requiring a nexus between the requirements set forth in the dispositional order and the
conditions leading to the assertion of jurisdiction, and reverse because that nexus is
absent here.
                                      DISPOSITION
       We reverse the juvenile court’s jurisdictional and dispositional findings as to
mother only.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.

                                                         _______________________, J.

                                                                HOFFSTADT

We concur:

____________________________, P. J.

               BOREN

____________________________, J.

               CHAVEZ


                                             6